   6:20-cv-02946-MGL-KFM           Date Filed 11/10/20      Entry Number 19        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

MATTHEW ELMORE,                   §
         Plaintiff,               §
                                  §
                                  §
vs.                               § CIVIL ACTION NO. 6:20-02946-MGL-KFM
                                  §
COMMISSIONER OF SOCIAL SECURITY §
ADMINISTRATION and SOUTH CAROLINA          §
DISABILITY,                                §
            Defendants.           §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND DISMISSING THE ACTION WITHOUT PREJUDICE

        Plaintiff Matthew Elmore (Elmore) filed this lawsuit against the Commissioner of Social

Security and South Carolina Disability alleging he has been receiving mental health treatment for

several years and seeks disability because of pain in his shoulders, hips, and head. The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting the action be dismissed without prejudice in accordance with Fed. R.

Civ. P. 41(b) based on Elmore’s failure to prosecute. The Magistrate Judge filed the Report in

accordance with 28 U.S.C. §•636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
   6:20-cv-02946-MGL-KFM            Date Filed 11/10/20       Entry Number 19         Page 2 of 3




accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 19, 2020, but Elmore failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court the action is DISMISSED WITHOUT PREJUDICE in accordance with Fed. R. Civ. P.

41(b) based on Elmore’s failure to prosecute. All pending motions, thus, are RENDERED AS

MOOT.

       IT IS SO ORDERED.

       Signed this 10th day of November, 2020, in Columbia, South Carolina.

                                                   /s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                                  2
6:20-cv-02946-MGL-KFM   Date Filed 11/10/20   Entry Number 19   Page 3 of 3




                                   3
